

Exhibit 10.2
INCENTIVE PLAN
OF
CARRIZO OIL & GAS, INC.
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
(Officer)
THIS AGREEMENT (“Agreement”) is effective as of the _____ day of ______, 20__
(the “Grant Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation
(the “Company”), and _____________ (the “Grantee”).
The Company has adopted the Incentive Plan of Carrizo Oil & Gas, Inc., as
amended and restated effective April 30, 2009 (as amended, modified or
supplemented from time to time, the “Plan”), by this reference made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the restricted stock
provided herein in order to provide Grantee with additional remuneration for
services rendered, to encourage Grantee to remain in the employ of the Company
or its Subsidiaries and to increase Grantee’s personal interest in the continued
success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions herein,
effective as of the Grant Date, the Company hereby awards to the Grantee,
pursuant to the Plan, ____ shares of Common Stock of the Company, par value $.01
per share (the “Restricted Stock”). The Company will (i) register the shares of
Restricted Stock in a book entry account in the stock register of the Company
maintained by the Company’s transfer agent (the “Account”) in the name of
Grantee or (ii) issue to the Grantee stock certificates evidencing the shares of
Restricted Stock, which certificates will be registered in the name of the
Grantee and will bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to the Restricted Stock, substantially in the
following form:
The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement,
effective as of ________, between Carrizo Oil & Gas, Inc. and the registered
owner hereof. Copies of such Agreement are on file in the offices of Carrizo Oil
& Gas, Inc., 500 Dallas Street, Suite 2300, Houston, Texas 77002.
Any certificates issued that evidence the shares of Restricted Stock shall be
held in custody by the Company or, if specified by the Committee, by a third
party custodian or trustee, until the restrictions on such shares shall have
lapsed, and, as a condition of this award of Restricted Stock, the Company may
require that the Grantee deliver a stock power, duly endorsed in blank, relating
to the shares of Restricted Stock.
2.    Transfer Restrictions. Except as expressly provided herein, the shares of
Restricted Stock are not transferable (voluntarily or involuntarily) other than
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder (a “QDRO”), and may not
otherwise be assigned, pledged, hypothecated or otherwise disposed of and shall
not be subject to execution, attachment or similar process. Upon any attempt to
effect any such disposition, or upon the levy of any such process, the award
provided for herein shall immediately become null and void, and the shares of
Restricted Stock shall be immediately forfeited.
Notwithstanding the foregoing, the shares of Restricted Stock are transferable
by the Grantee to (i) the children or grandchildren of the Grantee (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members (“Immediate Family Member Trusts”), or (iii) a
partnership or partnerships in which such

-1-

--------------------------------------------------------------------------------



Immediate Family Members have at least ninety‑nine percent (99%) of the equity,
profit and loss interests (“Immediate Family Member Partnerships”). Subsequent
transfers of a transferred shares of Restricted Stock shall be prohibited except
by will or the laws of descent and distribution or pursuant to a QDRO, unless
such transfers are made to the original Grantee or a person to whom the original
Grantee could have made a transfer in the manner described herein. No transfer
shall be effective unless and until written notice of such transfer is provided
to the Committee, in the form and manner prescribed by the Committee. Following
transfer, the shares of Restricted Stock shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term “Grantee” shall be deemed to refer
to the transferee. The consequences of termination of employment shall continue
to be applied with respect to the original Grantee.
3.    Restrictions; Vesting Date.
[Subject to the provisions of paragraph 4 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in the Grantee in
three installments at the rate of thirty-three and one-third percent (33 1/3%)
of the Restricted Stock awarded hereunder (rounded up to the nearest whole
number) on each of ____________, 20___, ____________, 20___ and ____________,
20___ (each, a “Vesting Date”), provided that the Committee has certified that
[Describe Performance Condition] (the “Performance Condition”). If the Committee
does not certify that the Performance Condition was achieved, all Restricted
Stock awarded under this Agreement shall be forfeited.]1 
[Subject to the provisions of paragraph 4 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in the Grantee on the
date (the “Vesting Date”) that the Committee certifies that [Describe
Performance Condition] (the “Performance Condition”). If the Committee does not
certify that the Performance Condition was achieved, all Restricted Stock
awarded under this Agreement shall be forfeited.]2 
[Subject to the provisions of paragraph 4 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in the Grantee in
three installments at the rate of thirty-three and one-third percent (33 1/3%)
of the Restricted Stock awarded hereunder (rounded up to the nearest whole
number) on each of ____________, 20___, ____________, 20___ and ____________,
20___ (each, a “Vesting Date”).]3 
[Subject to the provisions of paragraph 4 hereof, the restrictions on the shares
of Restricted Stock shall lapse and such shares shall vest in the Grantee with
respect to all of such shares awarded hereunder on  ____________, 20___ (the
“Payment Date”).]4 
Notwithstanding the foregoing, subject to the provisions of the applicable
written employment agreement between the Grantee and the Company or any
Subsidiary, if any (the “Employment Agreement”), no Restricted Stock shall vest
unless the Grantee has been in the continuous employment of the Company and its
Subsidiaries through the applicable Vesting Date. A change of employment is
continuous employment within the meaning of this paragraph 3 provided that,
after giving effect to such change, the Grantee continues to be an employee of
the Company or any Subsidiary.
Shares as to which restrictions shall have lapsed shall no longer be deemed
Restricted Stock, and the Company shall deliver to the Grantee certificates
representing such shares as described in paragraph 5 below.
4.    Termination of Employment; Forfeiture. Upon termination of the Grantee’s
employment with the Company or any Subsidiary (or the successor of any such
company) for any reason, all shares of Restricted Stock as to which the
restrictions thereon have not previously lapsed shall be immediately forfeited
to the Company; subject, however, to the provisions of the Employment Agreement.
[Notwithstanding the provisions of the Employment Agreement, if (a) a Change in
Control has not occurred and (b) the Grantee (i) is terminated without Cause (as
defined in the Employment Agreement) or (ii) resigns for Good Reason (as defined
in the Employment Agreement) prior to the satisfaction of the Performance
Condition, then the restrictions on the Restricted Stock Units shall not lapse
unless and until the Performance Condition is satisfied].5 
5.    Distribution Following Termination of Restrictions. As soon as practicable
but in no event later than thirty (30) days following the vesting and expiration
of the restrictions as to any portion of the Restricted Stock, the Company will
cause to be removed from the Account the restrictions or cause a new certificate
evidencing such number of shares of Common Stock to be delivered to the Grantee,
free of the legend regarding transferability; provided that the Company shall
not be obligated to issue any fractional shares of Common Stock.

-2-

--------------------------------------------------------------------------------



6.    Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Grantee shall have
the right to vote the shares of Restricted Stock. Subject to the forfeiture
condition described below, Grantee shall be entitled to receive any cash
dividends paid with respect to the Restricted Stock during the Restricted
Period, but such dividends shall be held by the Company and paid, without
interest, within 10 days following the lapse of the restriction on the
underlying shares of Restricted Stock. In the event shares of Restricted Stock
are forfeited, cash dividends paid with respect to such shares during the
Restricted Period shall also be forfeited. Any dividend or distribution payable
with respect to shares of Restricted Stock that shall be paid or distributed in
shares of Common Stock shall be subject to the same restrictions provided for
herein, and the shares so paid or distributed shall be deemed Restricted Stock
subject to all terms and conditions herein. Any dividend or distribution (other
than cash or Common Stock) payable or distributable on shares of Restricted
Stock, unless otherwise determined by the Committee, shall be subject to the
terms and conditions of this Agreement to the same extent and in the same manner
as the Restricted Stock is subject; provided that the Committee may make such
modifications and additions to the terms and conditions (including restrictions
on transfer and the conditions to the timing and degree of lapse of such
restrictions) that shall become applicable to such dividend or distribution as
the Committee may provide in its absolute discretion.
7.    Adjustments. As provided in Section 15 of the Plan, certain adjustments
may be made to the Restricted Stock upon the occurrence of events or
circumstances described in Section 15 of the Plan.
8.    Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock otherwise payable or
deliverable an amount of cash and/or number of shares of Common Stock (valued at
their Fair Market Value) on the applicable date that is equal to the amount of
all federal, state and local taxes required to be withheld by the Company, as
determined by the Committee. In the event the Company, in its sole discretion,
determines that the Grantee’s tax obligations will not be satisfied under the
methods otherwise expressly described above, the Grantee, subject to compliance
with the Company’s insider trading policies, authorizes the Company or the
Company’s Stock Plan Administrator, currently UBS Financial Services Inc., to
(i) sell a number of shares of Common Stock issued or outstanding pursuant to
the Award, which number of shares of Common Stock the Company determines has at
least the market value sufficient to meet the tax withholding obligations, plus
additional shares of Common Stock to account for rounding and market
fluctuations and (ii) pay such tax withholding to the Company. The shares of
Common Stock may be sold as part of a block trade with other Participants such
that all Participants receive an av Without limiting the generality of
Section 16 of the Plan, the Grantee agrees that the Company will not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such exercise or delivery would violate any applicable law or
any rule or regulation of any governmental authority or any rule or regulation
of, or agreement of the Company with, any securities exchange or association
upon which the Common Stock is listed or quoted. The Company shall in no event
be obligated to take any affirmative action in order to cause the issuance or
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.
10.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be (a) delivered personally to the
following address:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department

-3-

--------------------------------------------------------------------------------



or (b) sent by first class mail, postage prepaid and addressed as follows:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.
11.    Amendment. Notwithstanding any other provisions hereof, this Agreement
may be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of the Grantee,
(a)    this Agreement may be amended or supplemented (i) to cure any ambiguity
or to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Grantee or surrender any right
or power reserved to or conferred upon the Company in this Agreement, subject,
however, to any required approval of the Company’s stockholders and, provided,
in each case, that such changes or corrections shall not adversely affect the
rights of Grantee with respect to the Award evidenced hereby without the
Grantee’s consent, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and
(b)    subject to Section 6 of the Plan and any required approval of the
Company’s stockholders, the Award evidenced by this Agreement may be canceled by
the Committee and a new Award made in substitution therefor, provided that the
Award so substituted shall satisfy all of the requirements of the Plan as of the
date such new Award is made and no such action shall adversely affect the
Restricted Stock to the extent then vested without the Grantee’s consent.
12.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of the Employment
Agreement.
13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas.
14.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan

-4-

--------------------------------------------------------------------------------



shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
15.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
16.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
17.    Entire Agreement. Subject to the provisions of the Employment Agreement,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Restricted
Stock and replaces and makes null and void any prior agreements, oral or
written, between Grantee and the Company regarding the Restricted Stock. To the
extent of any conflict between this Agreement and the Employment Agreement, the
terms of the Employment Agreement shall control[; provided, however, that the
parties acknowledge and agree that to the extent set forth in the last sentence
of paragraph 4, the provisions of this Agreement modify and supersede the terms
of the Employment Agreement with respect to the consequences to this award of
Restricted Stock of a termination of employment without Cause or a resignation
for Good Reason prior to a Change in Control].6 
18.    Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.


ATTEST:                        CARRIZO OIL & GAS, INC.




By:                        
Secretary                             S. P. Johnson, IV    
President




ACCEPTED:






    
[Name]






















 

(1)
Vesting schedule for grants subject to time and performance-based vesting

(2)
Vesting schedule for grants subject to performance-based vesting only

(3)
Vesting schedule for grants subject to time-based vesting only

(4)
Vesting schedule for grants subject to short-term time-based vesting only

(5)
Provision for grants subject to performance-based vesting (or performance and
time-based vesting)

(6)
Provision for grants subject to performance-based vesting (or performance and
time-based vesting)


-5-

--------------------------------------------------------------------------------








-6-